UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 06685 John Hancock Patriot Global Dividend Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred E. Ouellette, Senior Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: July 31 Date of reporting period: October 31, 2006 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Patriot Global Dividend Fund Securities owned by the Fund on October 31, 2006 (unaudited) Issuer Shares Value Common stocks 35.63% (Cost $55,308,384) Electric Utilities 1.63% Progress Energy, Inc. 48,000 2,208,000 Progress Energy, Inc. (Contingent Value Obligation) (B)(I) 35,000 10,850 Southern Co. 20,000 728,000 Gas Utilities 1.37% Peoples Energy Corp. 56,450 2,466,301 Integrated Telecommunication Services 2.40% AT&T, Inc. 94,850 3,248,612 Verizon Communications, Inc. 29,650 1,097,050 Multi-Utilities 29.07% Alliant Energy Corp. 118,420 4,541,407 Ameren Corp. 30,000 1,623,000 CH Energy Group, Inc. 120,900 6,289,218 Dominion Resources, Inc. 47,500 3,847,025 DTE Energy Co. 116,900 5,310,767 Duke Energy Corp. 134,250 4,247,670 Energy East Corp. 194,000 4,716,140 KeySpan Corp. 131,600 5,340,328 NiSource, Inc. 82,400 1,917,448 NSTAR 158,000 5,496,820 SCANA Corp. 17,700 707,292 TECO Energy, Inc. 140,000 2,308,600 WPS Resources Corp. 60,400 3,213,884 Xcel Energy, Inc. 136,000 3,001,520 Oil & Gas Storage & Transportation 1.16% Kinder Morgan, Inc. 20,000 2,102,000 Credit Issuer, description rating (A) Shares Value Preferred stocks 63.87% (Cost $112,511,633) Agricultural Products 2.05% Ocean Spray Cranberries, Inc., 6.25%, Ser A (S) BB+ 45,000 3,701,250 Page 1 John Hancock Patriot Global Dividend Fund Securities owned by the Fund on October 31, 2006 (unaudited) Consumer Finance 5.66% HSBC USA, Inc., $2.8575 (G) A1 SLM Corp., 6.97%, Ser A BBB+ Diversified Banks 0.37% Royal Bank of Scotland Group Plc, 5.75%, Ser L (United Kingdom) A Electric Utilities 17.26% Alabama Power Co., 5.20% BBB+ Central Illinois Light Co., 4.64% Ba1 Central Maine Power Co., 4.75% (G) Baa2 Connecticut Light & Power Co., 3.90%, Ser 1949 Baa3 Duquesne Light Co., 6.50% BB+ Entergy Arkansas, Inc., 6.45% BB+ Entergy Mississippi, Inc., 6.25% BB+ Interstate Power & Light Co., 7.10%, Ser C BBB- Interstate Power & Light Co., 8.375%, Ser B Baa3 Massachusetts Electric Co., 4.76% BBB+ PPL Electric Utilities Corp., 6.25%, Depositary Shares BBB PPL Energy Supply, LLC, 7.00% BBB Southern California Edison Co., 6.00%, Ser C BBB- Southern California Edison Co., 6.125% BBB- Gas Utilities 1.86% Southern Union Co., 7.55%, Ser A BB+ Investment Banking & Brokerage 9.70% Bear Stearns Cos., Inc. (The), 5.49%, Depositary Shares, Ser G BBB+ Bear Stearns Cos., Inc. (The), 5.72%, Depositary Shares, Ser F BBB+ Goldman Sachs Group, Inc., 6.20%, Ser B A Lehman Brothers Holdings, Inc., 5.67%, Depositary Shares, Ser D A- Lehman Brothers Holdings, Inc., 5.94%, Depositary Shares, Ser C A- Merrill Lynch & Co., Inc., 6.375%, Depositary Shares, Ser 3 A Life & Health Insurance 3.09% MetLife, Inc., 6.50%, Ser B BBB Multi-Utilities 6.88% Baltimore Gas & Electric Co., 6.99%, Ser 1995 Ba1 PNM Resources, Inc., 6.75%, Conv BBB- Public Service Electric & Gas Co., 4.18%, Ser B BB+ Public Service Electric & Gas Co., 6.92% BB+ South Carolina Electric & Gas Co., 6.52% Baa1 Page 2 John Hancock Patriot Global Dividend Fund Securities owned by the Fund on October 31, 2006 (unaudited) Oil & Gas Exploration & Production 7.90% Anadarko Petroleum Corp., 5.46%, Depositary Shares, Ser B BB 20,000 1,900,626 Apache Corp., 5.68%, Depositary Shares, Ser B BBB 48,075 4,751,916 Devon Energy Corp., 6.49%, Ser A BB+ 50,000 5,081,250 Nexen, Inc., 7.35% (Canada) BB+ 100,000 2,545,000 Other Diversified Financial Services 4.84% Bank of America Corp., 6.204%, Depositary Shares, Ser D A 170,000 4,401,300 Citigroup, Inc., 6.231%, Depositary Shares, Ser H A 85,200 4,346,904 Specialized Finance 0.29% CIT Group, Inc., 6.35%, Ser A BBB+ 20,000 520,400 Thrifts & Mortgage Finance 1.77% Abbey National Plc, 7.375%, Depositary Shares, Ser B (United Kingdom) A2 29,700 770,418 Sovereign Bancorp, Inc., 7.30%, Depositary Shares, Ser C BB+ 90,000 2,438,100 Trucking 2.20% AMERCO, 8.50%, Ser A B 155,000 3,977,300 Interest Par value Issuer, maturity date rate Value Short-term investments 0.50% (Cost $909,000) Commercial Paper 0.50% Chevron Funding Corp., 11-01-06 5.120% $909 909,000 Total investments (Cost $168,729,017) 100.00% Page 3 John Hancock Patriot Global Dividend Fund Footnotes to Schedule of Investments October 31, 2006 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available, unless indicated otherwise. (B) This security is fair valued in good faith under procedures established by the Board of Trustees. This security amounted to $10,850 or 0.01% of the Fund's total investments as of October 31, 2006. (G) Security rated internally by John Hancock Advisers, LLC. (I) Non-income-producing security. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $3,701,250 or 2.05% of the Fund's total investments as of October 31, 2006. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on October 31, 2006, including short-term investments, was $168,729,017. Gross unrealized appreciation and depreciation of investments aggregated $14,812,583 and $2,705,969, respectively, resulting in net unrealized appreciation of $12,106,614. Footnotes to Schedule of Investments - Page 1 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Patriot Global Dividend Fund By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: January 2, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: January 2, 2007 By: /s/ John G. Vrysen John G. Vrysen Chief Financial Officer Date: January 2, 2007
